          CASE 0:19-cv-01771-DWF-TNL Doc. 12 Filed 10/01/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                                       District of Minnesota



Chester C. Graham                                  JUDGMENT IN A CIVIL CASE
                                 Plaintiff(s),
v.                                                       Case Number: 19cv1771 DWF/TNL
Marketing Labs, L.L.C.

                                 Defendant(s).




☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

     this action is hereby DISMISSED WITH PREJUDICE and without costs, disbursements
     and/or attorneys’ fees to any party.




      Date: 10/1/2019                                      KATE M. FOGARTY, CLERK

                                                                  s/M. Giorgini
                                                       (By) M. Giorgini, Deputy Clerk
